Citation Nr: 9901829	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and S. V.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  He died in June 1996.  The appellant is the veterans 
surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veteran suffered in-service 
exposure to herbicides which led to the development of cancer 
and that this cancer contributed to his death.  Therefore, a 
favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not 
submitted evidence of a well-grounded claim for service 
connection for the veterans cause of death as a result of 
exposure to Agent Orange.  


FINDINGS OF FACT

1.  The veteran died in June 1996 due to sepsis, due to or as 
a consequence of gastrointestinal bleed, due to or as a 
consequence of liver/renal/pulmonary failure, due to or as a 
consequence of liver cirrhosis.

2.  There is no competent medical evidence to show that at 
any time, including the time of his death, the veteran 
suffered from any of the diseases recognized by the VA as 
indicating exposure to herbicide agents used in Vietnam.

3.  There is no competent medical evidence of a nexus or link 
between the primary or the contributing diseases which caused 
the veterans death and exposure to herbicide agents used in 
Vietnam.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death as a result of exposure to Agent Orange.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the veteran suffered from 
pancreatic cancer, and that he must have been exposed to 
cancer causing agents during his active service.  The 
appellant believes that the veterans exposure to Agent 
Orange, while serving in Vietnam, led to the development of 
his cancer which, in turn, caused his death.  

The threshold issue is whether the appellant has presented a 
well-grounded claim for service connection for the cause of 
the veterans death as a result of exposure to Agent Orange.  
An individual must submit evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible and capable of substantiation.  38 U.S.C.A. § 
5107(a)(West 1991); Epps v. Gober, 126 F.3d 1464 (1997).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  With respect to a claim for 
service connection for the cause of the veterans death, 
there must be a disorder incurred in or aggravated by 
military service which either caused or contributed 
substantially or materially to cause the veterans death. 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  

The appellant testified that she believes the veteran died as 
a result of pancreatic cancer.  She emphasizes that he was 
being treated for cancer when he died and that she was 
disturbed to see that cirrhosis was listed as an underlying 
cause of death. The veterans death certificate shows that 
the veteran died in June 1996, of sepsis, due to or as a 
consequence of gastrointestinal bleed, due to or as a 
consequence of liver/renal/pulmonary failure, due to or as a 
consequence of liver cirrhosis.  Service records fail to show 
any diseases associated with the veterans cause of death.  
The pertinent events leading to the veterans untimely death 
include treatment for heartburn and gas starting in February 
1996 which led to the discovery of pancreatitis.  In May 
1996, exploratory surgery and biopsy led to the diagnosis of 
generalized peritonitis and poorly differentiated 
adenocarcinoma of the pancreas with penetration into 
surrounding areas and stomach and metastases to the abdominal 
wall.  Thereafter, the veteran received comfort care, 
primarily consisting of paracenteses to relieve ascites, 
until he expired.  The death notice from the University of 
Michigan Medical Center, where he expired, indicated the 
aforementioned causes of death with the exception of liver 
cirrhosis.  

Although the Board has carefully considered appellants 
statements, it concludes that there is no competent medical 
evidence showing a relationship between exposure to Agent 
Orange in service and either the listed causes of death or 
pancreatic cancer.  By her own admission, records from Dr. 
Fields of Saginaw Valley Neurosurgery would essentially be 
limited to the issue of whether the veteran suffered from 
pancreatic disease or cirrhosis.  Such a distinction is not 
probative of her claim for service connection.

In evaluating the appellants claim, the Board notes the 
diseases associated with exposure to certain herbicide 
agents, including Agent Orange, listed in 38 C.F.R. § 3.309 
(1998), will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) (1998) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) (1998) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkins 
disease; non-Hodgkins lymphoma; porphyria cutanea tarda; 
multiple myeloma, respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea), acute and subacute peripheral 
neuropathy, prostate cancer, and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e) (1998).  There is no evidence that the 
veteran ever had any of the diseases listed at 38 C.F.R. § 
3.309(e) (1998).  

With respect to the appellants contentions regarding 
characterization of the underlying cause of death, the Board 
notes that the evidence does suggest that pancreatic 
adenocarcinoma was an underlying factor.  In particular, the 
Board notes the written statement from W. R. Hudson, D.O., to 
this effect.  Nonetheless, neither cirrhosis nor 
adenocarcinoma is a disease for which presumptive service 
connection is authorized under 38 C.F.R. § 3.309(e).  
Moreover, the veteran was not found to have cirrhosis within 
a year of his discharge from service.  38 C.F.R. § 3.309(a).

As there is no medical evidence that the veterans death was 
due to any of the diseases listed at 38 C.F.R. § 3.309(e), 
the appellant must provide some evidence to support her 
contention that the veterans death is linked to exposure to 
Agent Orange in service. Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of Section 5107(a); where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself. Godfrey v. Brown, 7 Vet. 
App. 398, 405 (1995).  After reviewing the evidence, the 
Board observes that there is no competent (i.e., medical) 
evidence suggesting that the veterans cause of death is 
related to exposure to Agent Orange during active military 
service.  Neither testimony nor the statement from a lifelong 
friend are sufficient to establish such a nexus or link.  
Although the niece reports that she is a nurse, her testimony 
was in regard to her observations but did not reveal a 
special knowledge of the medical issues in the case.  She 
indicated that the veteran seemed not to be acting like 
himself and that she was surprised to learn of the findings 
relating to alcohol abuse.  None of these lay statements 
constitutes competent medical evidence of a link between the 
cause of the veterans death and herbicide exposure in 
service.  In light of the lack of probative evidence, the 
appellants claim that the veterans death was somehow 
related to his exposure to Agent Orange must be denied as not 
well grounded. 

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO. The RO denied 
the appellants claim on the merits, whereas the Board has 
concluded that the claim is not well grounded. When an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, the Court has held there is no prejudice to an 
appellant solely from the omission of the well-grounded 
analysis. Meyer v. Brown, 9 Vet.App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete the 
application for service connection for cause of death as a 
result of exposure to Agent Orange and the reasons for which 
the claim failed.


ORDER

Entitlement to service connection for cause of the veterans 
death as a result of exposure to Agent Orange is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
